 


114 SRES 387 ATS: Congratulating the Historic Columbia River Highway on its 100th year. 
U.S. Senate
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III 
114th CONGRESS 
2d Session 
S. RES. 387 
IN THE SENATE OF THE UNITED STATES 
 
March 3, 2016 
Mr. Wyden (for himself and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Environment and Public Works 
 
 
May 16, 2016 
Committee discharged; considered and agreed to 
 
RESOLUTION 
Congratulating the Historic Columbia River Highway on its 100th year.  
 
 
Whereas June 7, 2016, marks the 100th anniversary of the Historic Columbia River Highway, a 75-mile-long scenic highway designed by Samuel C. Lancaster that runs through the Columbia River Gorge between Troutdale and The Dalles, Oregon;  Whereas the Historic Columbia River Highway, the first scenic highway in the United States and the first modern highway in the Pacific Northwest, is a National Historic Landmark;  
Whereas Samuel C. Lancaster wrote that, when engineering the Historic Columbia River Highway, Lancaster aimed to find … the points where the most beautiful things along the line might be seen to the best advantage, and if possible to locate the road in such a way as to reach them;  Whereas the Historic Columbia River Highway is an engineering masterpiece that successfully used innovative engineering techniques to complement the magnificent natural landscape of the Columbia River Gorge;  
Whereas the Historic Columbia River Highway showcases all aspects of the rich and diverse natural landscape of Oregon, including Multnomah Falls, the fourth-largest waterfall in the United States;  Whereas the construction of a water-level route through the Columbia River Gorge, now Interstate 84, destroyed many sections of the Historic Columbia River Highway;  
Whereas, in the Columbia River Gorge National Scenic Area Act of 1986 (Public Law 99–663; 100 Stat. 4274), Congress directed the Oregon Department of Transportation to prepare a program to preserve and restore the Historic Columbia River Highway for public use as a historic road;  Whereas the State of Oregon is working to connect intact and usable highway segments with recreation trails, where feasible, to create a continuous historic road route through the Columbia River Gorge that links local, State, and Federal recreation facilities; and  
Whereas the continued preservation and restoration of the Historic Columbia River Highway will provide greater access to the Columbia River Gorge for recreation and tourism, which will help to boost the economies of the region: Now, therefore, be it   That the Senate— 
(1)congratulates the Historic Columbia River Highway on its 100th year;  (2)recognizes the cultural, economic, and environmental importance of the Historic Columbia River Highway;  
(3)expresses support for the continued success of the restoration of the Historic Columbia River Highway; and  (4)requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to Senator Wyden, Senator Merkley, and Kevin Gorman of Friends of the Columbia Gorge.  
 
